IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2016-SA-00987-SCT

RALPH ARNOLD SMITH, JR.

v.

MISSISSIPPI DEPARTMENT OF MENTAL
HEALTH AND JAMES G. CHASTAIN, DIRECTOR
OF THE MISSISSIPPI STATE HOSPITAL


DATE OF JUDGMENT:                          07/11/2016
TRIAL JUDGE:                               HON. DENISE OWENS
TRIAL COURT ATTORNEYS:                     WILLIAM CHARLES BELL
                                           BENNY McCALIP “MAC” MAY
                                           HAROLD EDWARD PIZZETTA, III
                                           JOHN H. BARNETT, III
COURT FROM WHICH APPEALED:                 HINDS COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                    WILLIAM CHARLES BELL
ATTORNEYS FOR APPELLEES:                   OFFICE OF THE ATTORNEY GENERAL
                                           BY: BENNY McCALIP “MAC” MAY
                                                 HAROLD EDWARD PIZZETTA, III
NATURE OF THE CASE:                        CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                               DISMISSED AS MOOT - 11/09/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE RANDOLPH, P.J., MAXWELL AND BEAM, JJ.

       MAXWELL, JUSTICE, FOR THE COURT:

¶1.    Dr. Ralph A. Smith Jr. was arrested and indicted in a murder-for-hire plot in 2012.

He was eventually committed to the Mississippi State Hospital at Whitfield, where he has

been treated for mental illness. Soon after his arrival at Whitfield, the facility’s director

recommended Dr. Smith’s illness required continual, involuntary treatment and that he
should remain committed at the facility. Dr. Smith disagreed with the recommendation and

has contested his commitment to Whitfield at every step. Most recently, Dr. Smith filed in

Hinds County Chancery Court a habeas petition and motion for relief from the chancellor’s

ruling that ordered his continued inpatient treatment. Dr. Smith argues he has been

improperly confined to Whitfield and should be released immediately or discharged to an

outpatient facility.

¶2.    The chancellor denied his petition and motion for relief. And on appeal, Smith argues

his habeas petition was wrongly denied and the Mississippi Department of Mental Health

lacked standing to oppose his requests. But during the pendency of this appeal, Dr. Smith

was discharged from Whitfield to an outpatient facility. So the relief he requests in this

appeal can no longer be granted by this Court. We thus dismiss his appeal as moot.

                       Background Facts and Procedural History

¶3.    In 2012, Dr. Smith was arrested and indicted for capital murder, conspiracy, and

burglary. In October 2014, a Leflore County Circuit Court judge declared Dr. Smith

incompetent to stand trial. Based on this ruling, the Leflore County District Attorney’s

Office filed an affidavit in chancery court to begin civil-commitment proceedings. After

examinations by a court-appointed physician and psychologist and two hearings, on January

16, 2015, Special Chancellor Hollis McGehee ordered Dr. Smith to be committed to the

Mississippi State Hospital at Whitfield.

¶4.    Soon after his arrival at Whitfield, Dr. Smith requested a hearing in Hinds County

Chancery Court. The purpose of the hearing was to determine if continued commitment was



                                             2
necessary.1 Chancellor Denise Owens appointed counsel for Dr. Smith. She also assigned

the hearing to a special master. The hearing took place at Whitfield on March 10, 2015. The

special master heard testimony from a physician and psychologist, both employed at

Whitfield, that Dr. Smith needed continued “forced treatment” for “a persistent mental

disorder.” The special master agreed that Dr. Smith’s continued treatment at Whitfield was

necessary and was the least restrictive alternative. Based on the special master’s findings,

Judge Owens entered an order on March 10, 2015, continuing Dr. Smith’s commitment at

Whitfield.

¶5.    On October 13, 2015, Dr. Smith filed a motion requesting a hearing before Judge

Owens. He argued that Whitfield’s director had not completed the six-month examination

required under Mississippi Code Section 41-21-99.2 And he insisted he should be released


       1
        In a related appeal, the Court of Appeals held that Mississippi Code Section 41-21-
83 plainly states that when a patient is committed to Whitfield, any hearings under Section
41-21-74(4) shall be held in chancery court for the First Judicial District of Hinds County.
See Smith v. State, 2015-CA-1471-COA, 2017 WL 986711 (Miss. Ct. App. March 14,
2017).
       2
           Section 41-21-99 states:

       The director shall obtain all the available facts relative to the illness of each
       patient admitted to said treatment facility. The director or a physician on the
       staff of said treatment facility shall, as often as practicable but not less
       frequently than every six (6) months, examine the patient and review the
       records as to the need for continued treatment of each patient and make the
       results of such examination a part of the patient’s clinical record. The patient
       shall have the right to request a hearing at least annually, pursuant to Section
       41-21-83. The patient shall be advised of his right to request a hearing and of
       his right to consult an attorney prior to his decision concerning whether or not
       to request such hearing, and the fact that the patient has been so advised shall
       be documented in the clinical record.


                                              3
from Whitfield or discharged to an outpatient facility. The Mississippi Department of Mental

Health (the Department), through the Attorney General’s Office, responded that Dr. Smith

had received his six-month examination on May 8, 2015. They asserted the examination was

part of his clinical record. And the next examination was scheduled for November 7, 2015.

¶6.    Judge Owens held hearings on December 4 and 18, 2015, and heard extensive

testimony about Dr. Smith’s mental condition. Dr. Smith called his wife, a counselor from

Hinds Behavioral Health Services, and a forensic psychologist from Whitfield as witnesses.

The gist of their testimony was that outpatient treatment was sufficient both to treat Dr.

Smith and to protect the community. The Department disagreed. Whitfield’s chief forensic

psychiatrist testified that outpatient treatment was not sufficient for Dr. Smith’s condition.

¶7.    After the December 18, 2015, hearing, both Dr. Smith and the Department submitted

proposed findings of fact and conclusions of law. But on January 18, 2016, before Judge

Owens issued her final decision, Dr. Smith filed a habeas petition in her court. The petition

named the Department and the director of Whitfield as defendants. Dr. Smith argued he was

being unlawfully detained at Whitfield. He sought immediate release or discharge to an

outpatient facility.

¶8.    By February 1, 2016, Judge Owens entered her opinion and order on Dr. Smith’s six-

month hearing motion. After weighing the evidence, she was unconvinced outpatient

treatment was, at that time, sufficient to treat Dr. Smith. So she ordered he remain committed

to Whitfield.



Miss. Code Ann. § 41-21-99 (Rev. 2013).

                                              4
¶9.    Dr. Smith responded by filing an amended habeas petition and motion for relief from

the chancellor’s order. One of his arguments was that the Department lacked standing to

oppose his release or request for outpatient treatment. The chancellor heard arguments on

Dr. Smith’s habeas petition and motion for relief. And the parties submitted proposed

findings of fact and conclusions of law.

¶10.   After considering each party’s testimony and filings, Judge Owens issued an opinion

and order on July 11, 2016. She rejected Dr. Smith’s arguments that (1) the Department

lacked standing to participate in the proceedings, (2) the court had no authority to civilly

commit Dr. Smith, and (3) he was receiving improper or unlicensed treatment at Whitfield.

She found Dr. Smith had waived any objection to the Department’s participation by waiting

to challenge standing “until after significant proceedings” had taken place. And even absent

waiver, Mississippi’s liberal standing requirements allowed the Department to participate in

the proceedings. Further, Judge Owens found the Department had standing because Dr.

Smith chose to name it as a defendant.

¶11.   Dr. Smith now appeals to this Court. He claims Judge Owens erred by (1) finding the

Department had standing to participate in commitment proceedings and (2) wrongly denying

his habeas petition. Dr. Smith filed a related appeal, Smith v. State, 2015-CA-1163-SCT,

in which this Court affirmed in a per curiam opinion dated August 24, 2017. The parties

supplemented the record and provided supplemental briefs in that appeal.

¶12.   It was established in Smith v. State, 2015-CA-1163-SCT, that Dr. Smith is no longer

in Whitfield. Judge Owens ordered Dr. Smith to be discharged to Pine Grove Behavioral



                                             5
Health and Addiction Services (Pine Grove) for a “step-down” program where Dr. Smith

would first be confined to involuntary inpatient treatment at Pine Grove and eventually

transition to treatment as an outpatient. She based her decision on a July 31, 2016, “Forensic

Risk Evaluation” conducted on Dr. Smith by D. Clay Kelly Jr. and Gina Manguno-Mire of

the Tulane University School of Medicine, Department of Psychiatry and Behavioral

Sciences. Citing this evaluation, the chancellor found treatment at Pine Grove was a

“suitable, less restrictive alternative” to Whitfield. Dr. Smith acknowledged his discharge

from Whitfield in his supplemental brief in Smith v. State, 2015-CA-1163-SCT. Since Dr.

Smith is now in a treatment program at Pine Grove, his requests to be released from

Whitfield or be discharged to another treatment facility are now moot.

                                         Conclusion

¶13.     Because the relief Dr. Smith requests is now moot, no relief can be granted by this

Court.

¶14.     DISMISSED AS MOOT.

    WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., KING, BEAM,
CHAMBERLIN AND ISHEE, JJ., CONCUR. COLEMAN, J., NOT
PARTICIPATING.




                                              6